—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated February 23, 2001, which denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is granted, and the arbitration is permanently stayed.
The Supreme Court should have granted the petition to stay arbitration of the uninsured motorist claim. Henry Callender failed to provide the petitioner with notice of his uninsured motorist claim as soon as practicable, as required by his insurance policy (see, Matter of Metropolitan Prop. & Cas. Ins. Co. v Mancuso, 93 NY2d 487; Matter of Eagle Ins. Co. v Bernardine, *475266 AD2d 543; Matter of Nationwide Ins. Co. v Montopoli, 262 AD2d 647).
In light of our determination, it is unnecessary to address the petitioner’s remaining contentions. Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.